Citation Nr: 1420806	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-04 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety mood disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of that hearing is associated with the record.  

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In December 2007, the Veteran filed a claim of entitlement to service connection for PTSD.  VA treatment records reflect multiple diagnoses of acquired psychiatric disorders, to include PTSD, major depressive disorder, and anxiety mood disorder, not otherwise specified.  Accordingly, the Board has re-captioned the claim as seen on the title page.  Id.    

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In January 2012, the Veteran underwent VA examination in connection with his claim.  The VA examiner reviewed the records and performed a psychological evaluation for mental disorders other than PTSD and eating disorders.  The VA examiner diagnosed personality disorder not otherwise specified and opined that there was no evidence to suggest the Veteran's current concerns were a result of his military service.  In addition, given the Veteran's responses and presentation during the assessment, the VA examiner found there was no evidence to support a diagnosis separate from the diagnosed personality disorder not otherwise specified.

Upon review, the Board finds the examination and opinion inadequate for purposes of determining service connection.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  First, the Board notes the VA examination did not include an evaluation specifically for PTSD.  In this respect, VA treatment records reflect a diagnosis of PTSD but do not provide clear opinions with respect to the etiology of this acquired psychiatric disorder.  In addition, the VA examiner did not comment upon the other diagnoses of acquired psychiatric disorders reflected in the VA treatment records.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  As such, in order to satisfy VA's duty to assist, the Board finds remand is warranted in order to afford the Veteran an additional VA examination to determine whether an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety mood disorder, not otherwise specified, is causally or etiologically related to active duty.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013). 

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from August 2012 to the present from the VA Medical Center in Cleveland, Ohio, and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from August 2012 to the present for the Veteran from the VA Medical Center in Cleveland, Ohio, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder, to include all those diagnosed during the pendency of the appeal.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the claims file, to include the service treatment records, VA treatment records, VA examination report and findings, and the Veteran's lay testimony, the examiner should render any relevant diagnoses pertaining to an acquired psychiatric disorder.  If PTSD cannot be diagnosed, the examiner should specifically state which DSM-IV criteria are not met.  

For each diagnosed acquired psychiatric disorder, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder is causally or etiologically related to the Veteran's active duty service, to include his assertions regarding an incident when he was attacked by another service member.  The examiner should also specifically comment on all diagnoses of acquired psychiatric disorders rendered during the pendency of the appeal.

In providing the requested opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

3. Thereafter, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety mood disorder, not otherwise specified.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



